Case 2:20-cv-12817-DPH-DRG ECF No. 24, PageID.328 Filed 01/22/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 SIGMA PHI SOCIETY (INC.), a
 New York non-profit corporation,
                                                    Case No. 2:20-cv-12817
          Plaintiff,                                Hon. Denise Page Hood
                                                    Magistrate David R. Grand
 v.

 MICHIGAN SIGMA PHI, INC. d/b/a
 ALPHA OF MICHIGAN SIGMA
 PHI, a Michigan non-profit corporation,
 and MICHIGAN SIGMA PHI
 HOUSING CORPORATION, a
 Michigan non-profit corporation,

          Defendants.

 Dinsmore & Shohl LLP                          Nachtlaw, P.C.
 R.J. Cronkhite (P78374)                       David A. Nacht (P47034)
 900 Wilshire Dr., Suite 300                   Samuel L. Estenson (P82414)
 Troy, Michigan 48084                          Fabiola Galguera (P84212)
 (734) 558-5809                                101 N. Main St., Suite 555
 rj.cronkhite@dinsmore.com                     Ann Arbor, Michigan 48104
 Attorneys for Sigma Phi Society               (734) 663-7550
                                               dnacht@nachtlaw.com
                                               sestenson@nachtlaw.com
                                               fgalguera@nachtlaw.com
                                               Attorneys for Defendants

              JOINT REPORT OF PARTIES’ RULE 26(F) CONFERENCE

     Pursuant to Fed. R. Civ. P. 26(f), a telephonic conference was held on
December 22, 2020, and was participated in by:

                 R.J. Cronkhite for Plaintiff Sigma Phi Society

                 Samuel L. Estenson and Fabiola Galguera for Defendants

03156545 v1
Case 2:20-cv-12817-DPH-DRG ECF No. 24, PageID.329 Filed 01/22/21 Page 2 of 6




      The parties submit this Joint Report as required pursuant to Fed. R.
Civ. P. 26(f). The parties, conferring in good faith, were unable to reach an
agreement on all aspects of the discovery plan.

      (A) What changes should be made in the timing, form, or requirement
for disclosures under Rule 26(a), including a statement of when initial
disclosures were made or will be made.

      The parties request no changes to the required disclosures under Rule 26(a).

      The parties stipulated that they would exchange their initial by January 18,
2021 and the parties did in fact exchange disclosures on January 18, 2021.

      (B) The subjects on which discovery may be needed, when discovery
should be completed, and whether discovery should be conducted in phases or
be limited to or focused on particular issues.

      1.    Plaintiff proposes the following:

            The parties propose a discovery cutoff of May 1, 2021.

            The parties anticipate discovery on the following issue:

                  a.     Defendants’ non-compliance with Plaintiff’s Constitution
                         and By-Laws, as amended.

                  b.     The nature and extent of Defendants’ unauthorized use of
                         Plaintiff’s trademarks.

                  c.     Damages.

                  d.     Communications and documents pertaining to the above.

                  e.     Depositions pertaining to the above.

            The parties do not suggest that discovery be conducted in phases or
      limited to, or focused on, particular issues.

      2.    Defendants propose the following:


                                     2
Case 2:20-cv-12817-DPH-DRG ECF No. 24, PageID.330 Filed 01/22/21 Page 3 of 6




             The parties propose a discovery cutoff of August 1, 2021.

                     a.    The parties anticipate discovery on all matters related to
                           liability, defenses, and damages. The parties believe the
                           issues for discovery are adequately framed by the
                           Complaint and Answer and Affirmative Defenses.

  3.    Plaintiff and Defendants agree to the following:

        a. The parties request that any expert discovery be conducted after the
           court’s ruling on dispositive motions. Beyond this, the parties do not
           suggest that discovery be conducted in phases or limited to, or focused
           on, particular issues.

      (C) Any issues about disclosure, discovery, or preservation of
electronically stored information, including the form or forms in which it
should be produced.

  1.    Plaintiff proposes the following:

             a.      The parties suggest that documentation be produced only in PDF
                     format absent a showing of need for native files or metadata.
                     That said, the parties shall take all necessary steps to preserve
                     evidence in native form, inclusive of metadata.

             b.      The parties The parties agree to take steps to preserve
                     documentation, email, correspondence, and other written and
                     electronic evidence pertaining to this dispute, including in
                     connection with the above discovery items,

  2.    Defendants propose the following:

        a.        If relevant and necessary, the parties reserve the right to request
                  electronically stored files in their original electronic form pursuant
                  to the court rules, and the parties shall take all necessary steps to
                  preserve evidence in native form, inclusive of metadata.

        b.        The parties also reserve the right to consent to disclosure of
                  electronically stored information not in its original electronic form,
                  but in PDF format.
                                        3
Case 2:20-cv-12817-DPH-DRG ECF No. 24, PageID.331 Filed 01/22/21 Page 4 of 6




           c.      The parties reserve the right to object to the disclosure of electronic
                   discovery, or any other discovery, on any grounds available to them
                   under the Federal Rules or other appropriate authority.

      (D) Any issues about claims of privilege or of protection as trial-
preparation materials, including—if the parties agree on a procedure to assert
these claims after production—whether to ask the court to include their
agreement in an order under Federal Rule of Evidence 502.

       The parties do not anticipate issues pertaining to these items. The parties
agree to abide by Fed. R. Civ. P. 26(b)(5)(B), Fed. R. Evid. 502, and/or the terms of
any agreed-upon protective order with respect to the production of privileged
material.

     (E) What changes should be made in the limitations on discovery
imposed under these rules or by local rule, and what other limitations should
be imposed.

       None. The Federal Rules of Civil Procedure shall govern the parties’
interrogatories, requests for admission by each party to any other party, requests for
production of documents, and depositions, including amount, service, and time to
respond; however, the parties reserve the right to move the Court for additional
discovery.

     (F) Any other orders that the court should issue under Rule 26(c) or
under Rule 16(b) and (c).

      (G)       Other items.

      1.        Plaintiff proposes the following:

                The parties agree to file witness lists on or before March 1, 2021.

                The parties agree no Motions other than trial motions in limine may be
                filed after June 1, 2021.

      2.        Defendants propose the following:

                The parties agree to file witness lists on or before May 1, 2021.
                                         4
Case 2:20-cv-12817-DPH-DRG ECF No. 24, PageID.332 Filed 01/22/21 Page 5 of 6




Respectfully submitted,


/s/ R.J. Cronkhite                    /s/ Samuel L. Estenson (w/ consent)
R.J. Cronkhite (P78374)               David A. Nacht (P47034)
Dinsmore & Shohl LLP                  Samuel L. Estenson (P82414)
900 Wilshire Dr., Suite 300           Fabiola Galguera (P84212)
Troy, Michigan 48084                  NachtLaw, P.C.
(734) 558-5809                        101 N. Main St., Suite 555
rj.cronkhite@dinsmore.com             Ann Arbor, Michigan 48104
Attorneys for Sigma Phi Society       (734) 663-7550
                                      dnacht@nachtlaw.com
                                      sestenson@nachtlaw.com
                                      fgalguera@nachtlaw.com
                                      Attorneys for Defendants
Dated: January 22, 2021




                                  5
Case 2:20-cv-12817-DPH-DRG ECF No. 24, PageID.333 Filed 01/22/21 Page 6 of 6




                           CERTIFICATE OF SERVICE

         I hereby certify that on January 22, 2021, I electronically filed the above

document(s) with the Clerk of the Court using the electronic filing system, which

will automatically send notice of such filing to counsel of record.

                                               /s/ R.J. Cronkhite
                                               R.J. Cronkhite (P78374)




03156545 v1
